UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 1, 2011 ASPA GOLD CORP. (Formerly, Renaissance BioEnergy Inc.) (Exact name of registrant as specified in its charter) NEVADA 000-53435 (State or other jurisdiction of incorporation) (Commission File No.) 36101 Bob Hope Dr., Suite E5-238 Rancho Mirage, California92270 (Address of principal executive offices and Zip Code) 760-660-4804 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events Lease of Crown King Dumps On May 1, 2011, we entered into a mineral and mining lease of 7.11 acres of the Buckeye patented mining claim located in the Pine Grove Mining District, Yavapai County, Arizona, with Clark Copper Mines, LLC (the “lessor”).The Company believes that a major portion of the dumps of the historic Crown King Gold Mine are located on this acreage, with an estimated 100,000+ tons of stacked surface material which emanated from the historic Crown King Mine.In addition, the property includes approximately 400 linear feet of the Crown King vein, as well as the discovery shaft and former assay house for the mine. Water is reportedly available from flooded mine workings under the property. The Crown King property is accessible from Phoenix, Arizona as follows:48 miles north on Interstate Highway 17 to Exit 248, Bumble Bee; 28 miles west on Crown King Road (portions unpaved); then 2 miles up the mountain on unpaved Gladiator Mine Road to the property. Since the Dumps are located on the surface, there is no need to mine the material.It can be loaded on dump trucks by excavating equipment.However, there is no nearby mill to process the material.The Company intends to investigate procurement of a portable mill that could be used at Crown King and later disassembled and shipped to another Company location, specifically Oatman. Previous Exploration Results During 2009 another mining company completed a trenching program to test the Crown King Dumps.Eight (8) trenches were dug with a backhoe, and the samples averaged 7.00 grams (0.25 ounces) per ton gold and 31.23 grams (1.10 ounces) per ton silver.In addition, a grab sample from the surface of trench 8 was assayed.Results were as follows: Trench # Sample Depth (feet) Sample Weight (kg) Gold (g/T) Silver (g/T) 1
